Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 1 of 15 PageID# 1




                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

ANGELA CARTER,                               :
ADMINISTRATRIX of                            :
the ESTATE OF TRAVIS HUNTER,                 :
                                             :
       Plaintiff,                            :
                                             :
v.                                           :       Case No.: 3:21-cv-445
                                             :
SHERIFF MICHAEL L. WADE,                     :       JURY TRIAL DEMANDED
in his individual capacity                   :
                       :
and                                          :
                                             :
DEPUTY DAVID L. WATKINS,                     :
in his individual capacity                   :
                                             :
       Defendants.                           :


                                      COMPLAINT

       Plaintiff, Angela Carter (“Plaintiff”) as Administratrix of the Estate of Travis

Hunter (the “Estate”) by counsel, hereby moves this honorable Court for judgment against

Sheriff Michael L. Wade (“Sheriff Wade”) and Deputy David L. Watkins (“Deputy

Watkins”). In support of her Complaint, Plaintiff states as follows:

                                   INTRODUCTION

       1.      This Complaint asserts claims pursuant to 42 U.S.C. § 1983, as well as

claims pursuant to Virginia’s wrongful-death statute, regarding the death of Travis Hunter

(“Mr. Hunter”).

       2.      Mr. Hunter is survived by statutory beneficiaries under Virginia’s wrongful

death statute (Virginia Code § 8.01-50 and § 8.01-53).
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 2 of 15 PageID# 2




        3.      This Complaint details violations of the Fourteenth Amendment of the

Constitution of the United States of America by Defendants, jointly and severally,

occurring in the Henrico County Regional Jail West (“County Jail”).

        4.      This Complaint further details gross negligence by the Defendants, all of

whom are responsible, jointly and severally, for gross negligence under Virginia state law

resulting in Mr. Hunter’s death.

        5.      Defendant Wade was responsible for operating the County Jail so as to not

endanger the health and safety of those incarcerated or detained there. Defendant Wade

failed to provide constitutionally adequate conditions of confinement to inmates detained

there, including Mr. Hunter.

        6.      Collectively, Defendants failed to provide necessary, adequate, and timely

attention in response to Mr. Hunter’s serious risk of harm. Through action and inaction,

Defendants failed to prevent and directly caused Mr. Hunter’s fatal injuries through their

gross negligence and deliberate indifference to human life, in violation of Mr. Hunter’s

constitutional rights.

                                    JURISDICTION

        7.      This Court has federal question jurisdiction, pursuant to 28 U.S.C. §§ 1331

and 1343, over Plaintiff’s 42 U.S.C. § 1983 claims.

        8.      This Court has jurisdiction over these claims as they arise under the

Constitution of the United States of America and have been brought before this Court

pursuant to 42 U.S.C. § 1983.

        9.      This Court has supplemental jurisdiction over the related state law claims

alleged herein pursuant to 28 U.S.C. § 1367(a), because the alleged claims arising under



                                                                               2|Carter
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 3 of 15 PageID# 3




Virginia law are so related as to form part of the same case or controversy arising under

Plaintiff’s 42 U.S.C. § 1983 claims.

                                          VENUE

       10.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part

of the acts and omissions giving rise to Plaintiff’s claims occurred in this District.

       11.     Assignment to the Richmond Division of the Eastern District of Virginia is

proper pursuant to Eastern District of Virginia Local Rules 3(B)(4) and 3(C), because a

substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred in this

division.

                                         PARTIES

       12.     Plaintiff Angela Carter is a citizen of the United States and South Carolina.

She is the Personal Representative of the Estate of Travis Hunter, deceased. Letters of

Administration were granted to Ms. Carter by the Circuit Court of Henrico County on

October 17, 2019.

       13.     Ms. Carter has brought this action in her capacity as Personal

Representative of the Estate of Travis Hunter.

       14.     The Plaintiff’s decedent is Travis Hunter, who at the time of his death, was

a thirty-four-year old citizen of the United States, Mr. Hunter died on July 28, 2019 in

Henrico County, Virginia. as a result of wrongful and unconstitutional acts of the

Defendants.

       15.     At the time of the incident, Defendant Michael Wade was Sheriff of Henrico

County. In that capacity, Sheriff Wade was charged with providing security for Henrico’s

two regional jails, including the County Jail in which Mr. Hunter died. At all times while



                                                                                  3|Carter
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 4 of 15 PageID# 4




Mr. Hunter was detained at the County Jail, Sheriff Wade had a duty to maintain the

custody and ensure the care of Mr. Hunter, and otherwise delegated that duty to his

deputies, agents, and employees. Sheriff Wade is the official responsible for setting and

enforcing the policies, customs, and practices of the County Jail. Sheriff Wade is sued in

his individual capacity for his own culpable action or inaction in the training, supervision,

or control of his subordinates and for his acquiescence in the constitutional deprivations

which this Complaint alleges, and for conduct that showed a reckless or callous

indifference to the rights of others.

        16.      At the time of the incident, Defendant David Watkins was a deputy sheriff

and employee of Sheriff Wade. As a deputy sheriff, Deputy Watkins was required to

supervise, monitor, and provide access to medical/mental health treatment to the inmates

and detainees. Deputy Watkins effectively totally ignored Mr. Hunter, despite the fact that

he was supposed to observe Mr. Hunter for behavior changes and to respond to threats or

attempts by Mr. Hunter to commit self-harm. At all times, Deputy Watkins was acting in

the course of his employment as a deputy sheriff.

        17.      All Defendants are persons acting under color of state law pursuant to 42

U.S.C. § 1983.

                                          FACTS

        18.      Travis Hunter was born on April 21, 1985. He was the son of Angela Carter,

the Plaintiff.

        19.      Mr. Hunter was arrested and housed at the County Jail on or about June 5,

2019 as a pre-trial detainee.




                                                                                 4|Carter
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 5 of 15 PageID# 5




       20.     At the time of his death, Mr. Hunter suffered from a serious medical

condition. In particular, he suffered from a psychiatric disorder and was depressed and

suicidal. Shortly before his death, Mr. Hunter had been diagnosed as suffering from bipolar

disorder, a psychiatric disorder with a known correlation to increased risk of suicide.

       21.      On June 5, 2019, Mr. Hunter was evaluated by Angela Smith, a member

of the County Jail’s mental health staff, at the request of the medical staff due to mental

health concerns raised during Mr. Hunter’s medical screening at booking.

       22.     Mr. Hunter reported to Ms. Smith that he had been diagnosed with attention

deficit hyperactivity disorder (“ADHD”), insomnia, obsessive-compulsive disorder

(“OCD”), and anxiety. Mr. Hunter further reported experiencing auditory hallucinations,

specifically that he heard “thoughts that are not [his],” and that these thoughts directed him

to “do stupid stuff; stuff [he] wouldn’t normally do.” Mr. Hunter also reported that he had

been hospitalized at the Wilson Medical Center in Wilson, North Carolina in April 2019

following a psychotic episode.

       23.     According to Mr. Hunter’s medical records from Wilson Medical Center,

Mr. Hunter had also been previously diagnosed with depression.

       24.     Following Mr. Hunter’s mental health evaluation on June 5, Ms. Smith

ordered that Mr. Hunter be placed on a “level 3” mental health watch and that he be housed

in Dayroom 210, a mental health pod, for further observation. Ms. Smith further ordered a

follow-up with Mr. Hunter on June 6, 2019 for a reassessment and to complete his mental

health evaluation.




                                                                                  5|Carter
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 6 of 15 PageID# 6




       25.     On June 10, 2019, Mr. Hunter completed a sick call slip for mental health

services, stating on the form that he needed to see a mental health professional

“immediately.”

       26.     On July 2, 2019, Ms. Smith ordered that Mr. Hunter be placed on a “level

1” suicide prevention watch and be transferred to Holding Cell #16, after Mr. Hunter made

suicidal statements during a visit with his attorney. Specifically, Ms. Smith ordered that

Mr. Hunter be placed on a “continuous watch with full precautions,” and that Mr. Hunter

have a “safety smock and safety blanket only; no sharps and no sheets.”

       27.     A “constant watch” is the highest suicide prevention watch authorized by

the Sheriff’s suicide prevention operating procedures. These regulations, made effective

March 2014, define “constant watch” as requiring the inmate to be “physically observed

constantly to ensure that they are breathing, not physically distressed and not engaging in

any self-injurious behaviors.”

       28.     On July 3, 2019, Mr. Hunter was seen by Physician’s Assistant Chelsea

Dyer, per Ms. Smith’s July 2 order, to follow up on his recent suicidal statements and to

complete his mental health evaluation.

       29.     While Mr. Hunter denied suicidal ideation and behavior at his visit with

P.A. Dyer, he once again reported his prior mental health diagnoses and his psychiatric

hospitalization at Wilson Medical Center. Mr. Hunter also reported that he had recently

been diagnosed with posttraumatic stress disorder (“PTSD”).

       30.     After consulting Ms. Smith, P.A. Dyer ordered Mr. Hunter to be placed on

a “level 3” mental health watch and a 30-minute suicide prevention watch and returned

to Dayroom 210. Mr. Hunter was placed in Cell #5 in Dayroom 210.



                                                                               6|Carter
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 7 of 15 PageID# 7




        31.      According to the Sheriff’s suicide prevention operating procedures, a 30-

minute watch requires the inmate to be “physically observed randomly at least every thirty

minutes to insure that they are breathing, not physically distressed and not engaging in any

self-injurious activities.”

        32.      On July 17, 2019, Mr. Hunter was seen by P.A. Dyer for a follow-up

appointment ordered by Dr. Louis Fox due to concerns regarding Mr. Hunter’s ongoing

auditory hallucinations and tangential thinking. Mr. Hunter confirmed that he was

continuing to experience auditory hallucinations, stating that he heard voices which “tell

me sometimes how to answer questions.”

        33.      At this appointment, Mr. Hunter was diagnosed with Bipolar I disorder with

psychotic features. Bipolar disorder is a psychiatric disorder characterized by periods of

depression and periods of abnormally elevated mood. People suffering from bipolar

disorder are at a substantially increased risk of suicide.

              Deputy Watkins Does Not Monitor Mr. Hunter on July 28, 2019

        34.      On July 28, 2019, Mr. Hunter remained housed in Dayroom 210 on a 30-

minute suicide prevention watch.

        35.      At approximately 2:53 p.m., Mr. Hunter was found hanging from a bedsheet

tied to the top bunk in his cell in Dayroom 201.

        36.      In the hours leading up to Mr. Hunter’s death, Deputy Watkins grossly

failed to conduct appropriate security rounds and failed to adequately monitor Mr. Hunter,

despite the fact that conducting these rounds was the only way to physically observe Mr.

Hunter as required by his suicide prevention watch ordered by mental health staff. In fact,

Deputy Watkins simply chose not to make rounds for many hours, despite knowing that



                                                                                7|Carter
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 8 of 15 PageID# 8




he needed to and was required to make the rounds for the safety of those housed in

Dayroom 210, including Mr. Hunter.

        37.      The Virginia Department of Corrections promulgates Minimum Standards

for Jails and Lockups, which apply to the County Jail. These standards require, among

other things:

        The facility shall provide 24-hour supervision of all inmates by trained
        personnel. All inmate housing areas shall be inspected a minimum of twice
        per hour at random intervals between inspections. All inspections and
        unusual incidents shall be documented. No obstructions shall be placed in
        the bars or windows that would prevent the ability of jail staff to view
        inmates or the entire housing area.

6VAC15-40-1040.

        38.        Tragically, video surveillance from Dayroom 210 does not show Deputy

Watkins conducting his security rounds at least once every 30 minutes, as required by both

6VAC15-20-1040 and the Sheriff’s suicide prevention operating procedures. In fact, video

surveillance confirms that Deputy Watkins did not enter Dayroom 210 at all between 10:02

AM and 2:53 PM, a gap of almost 5 hours.

        39.      Video surveillance further shows Mr. Hunter entering his cell at

approximately 12:22 PM, over two hours since he was last observed by Deputy Watkins,

and remaining there until being found hanging from the top bunk, approximately two and

a half hours later. Mr. Hunter’s autopsy report confirms that this was the last time he was

seen alive1, and that the exact time at which he hung himself is “unknown.”

        40.      Upon finding Mr. Hunter, Deputy Watkins immediately called a medical

emergency, to which several correctional officers responded, including Sergeant Myron



1
 Upon information and belief, Mr. Hunter was “seen” on the video after his death, as the last view of him
on the video corresponds with this time.

                                                                                             8|Carter
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 9 of 15 PageID# 9




Williams. Sergeant Williams cut Mr. Hunter down from the sheet and attempted CPR,

noting in his report that Mr. Hunter began to “gargle” and vomited at this time.

       41.     At approximately 3:02 PM, Henrico Emergency Medical Services (“EMS”)

arrived on the scene and took over attempting to resuscitate Mr. Hunter. These attempts

were ultimately unsuccessful, and Mr. Hunter was pronounced dead at 3:26 PM by EMS.

       42.     After Mr. Hunter’s body was removed from the scene, investigators entered

Cell #5 to remove Mr. Hunter’s possessions, and found a letter written by Mr. Hunter

detailing his intent to commit suicide.

       43.     Dr. Jeffrey Gofton, MD, the medical examiner who conducted Mr. Hunter’s

autopsy, identified the cause of death as: “Hanging.” At the time of his death, Mr. Hunter

was suffering from bipolar disorder, an objectively serious psychiatric disorder which

altered his ability to make decisions. Thus, Mr. Hunter was not of sound mind at the time

of his death and did not voluntarily end his own life.

                                DEFENDANTS’ DUTIES

       44.     At all times relevant to this action, Defendants had duties to Mr. Hunter, an

inmate at the County Jail, pursuant to the Fourteenth Amendment of the United States

Constitution and also under Virginia law.

       45.     Defendants Wade and Watkins were required to provide Mr. Hunter, and

all other inmates/detainees, with constitutionally appropriate access to medical care and

constitutionally appropriate housing. Defendants were obligated to take reasonable

measures to provide for Mr. Hunter’s safety.




                                                                                9|Carter
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 10 of 15 PageID# 10




        46.      Defendants Wade and Watkins also owed statutory and common law duties

 of care to Mr. Hunter, including affirmative duties to provide adequate and safe conditions

 of detention.

        47.      Defendant Watkins, as jail staff, had a constitutional duty to refrain from

 acting with deliberate indifference toward the legitimate medical or mental health needs of

 all inmates/detainees, including Mr. Hunter.

        48.      Defendant Wade had a constitutional obligation to not maintain, condone,

 or otherwise permit unconstitutional conditions of confinement for those housed in the

 County Jail.

        49.      Particularly, Defendant Wade was responsible for the day-to-day operations

 and maintenance of the County Jail.

        50.      Defendant Wade had the duty of care and custody for Mr. Hunter. While

 Mr. Hunter was confined in the County Jail, he was in the custody and under the care of

 Defendant Wade and his deputies, employees, and agents, including Defendant Watkins.

        51.      Defendant Wade, by and through his deputies, had statutory duties to

 provide proper medical treatment to Mr. Hunter under Virginia Code § 53.1-126. Under

 that statute, the Sheriff and jail personnel have a specific responsibility to inmates/detainees

 that “medical treatment shall not be withheld for any communicable diseases, serious

 medical needs, or life-threatening conditions.”

        52.      In connection with Plaintiff’s state law claims, Defendant Wade is

 accountable, under the doctrine of respondeat superior liability and/or the doctrine of strict

 liability, for the actions and inactions of his deputies, agents, and employees.




                                                                                    10 | C a r t e r
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 11 of 15 PageID# 11




                                       COUNT I
                                  Defendant Watkins
               § 1983 – Deliberate Indifference to Serious Medical Needs

        53.    Plaintiff incorporates paragraphs 1 through 52 as if fully set forth herein.

        54.    Defendant Watkins was deliberately indifferent to Mr. Hunter’s basic

 human needs during his confinement, including his need for access to medical or mental

 health care, amounting to a violation of Mr. Hunter’s Fourteenth Amendment rights.

        55.    Upon information and belief, Defendant Watkins knew Mr. Hunter required

 additional monitoring and observation based on his threats of self-harm. He further knew

 that even inmates in general population required physical safety and security checks at

 least twice an hour.

        56.    Deputy Watkins knew that he could not monitor or observe Mr. Hunter

 unless he physically walked through Dayroom 210 and entered Mr. Hunter’s cell. Yet

 Deputy Watkins did not even monitor or observe Mr. Hunter twice an hour, which is the

 minimum required by state administrative regulations and County Jail procedure for all

 inmates.

        57.    In particular, Deputy Watkins knew that conducting rounds and observing

 and interacting with Mr. Hunter reduced the risk that he would have an opportunity to

 commit self-harm. Deputy Watkins knew this when he chose to not conduct rounds or

 observe Mr. Hunter at all for a period of almost five hours on July 28, 2019.

        58.    At this time, Deputy Watkins was aware of, had access to, and had been

 trained on the monitoring procedure that an inmate on a 30-minute watch required the

 inmate to be “physically observed randomly at least every thirty minutes to insure that




                                                                                 11 | C a r t e r
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 12 of 15 PageID# 12




 they are breathing, not physically distressed and not engaging in any self-injurious

 activities.”

         59.    The last time Mr. Hunter was known to be alive was based on his

 appearance at 12:22 PM on video surveillance, more than two hours since Deputy Watkins

 last observed him and approximately two and a half hours before he would be found

 hanging in his cell.

         60.    Even if Deputy Watkins had been watching the video monitor in the pod,

 he would have known that Mr. Hunter entered the cell at 12:22 PM, but would have been

 unable to observe him at all for a period of two and a half hours, in deliberate violation of

 his responsibilities and with knowledge that such failure posed a serious and unnecessary

 risk to Mr. Hunter’s health and safety.

         61.    By the time Deputy Watkins found Mr. Hunter, it was too late. Despite the

 efforts of rescuers, Mr. Hunter was pronounced dead at 3:26 PM.

         62.    The efforts of the rescuers, however, demonstrate that earlier discovery and

 intervention would have likely saved Mr. Hunter’s life.

         63.    The medical examiner identified the cause of death as “Hanging.”

         64.    Deputy Watkins’ failure to monitor and respond to Mr. Hunter’s objectively

 serious medical/mental health needs, in the face of a subjectively known risk of harm,

 amounts to deliberate indifference to Mr. Hunter’s serious medical needs.

         65.    Deputy Watkins’s deliberate indifference to Mr. Hunter’s obvious serious

 medical needs was a direct proximate cause of his death, insofar as Deputy Watkins’

 failures to act delayed or prevented Mr. Hunter’s access to life saving medical care.




                                                                                 12 | C a r t e r
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 13 of 15 PageID# 13




        66.     Deputy Watkins’ actions and omissions constitute willful, wanton, reckless,

 conscious, and deliberate indifference and disregard of Mr. Hunter’s constitutional rights,

 such that Plaintiff is entitled to recover punitive damages.

        67.     WHEREFORE, Deputy Watkins’ violations of the Fourteenth Amendment

 to the United States Constitution establish a cause of action pursuant to 42 U.S.C. § 1983,

 for monetary relief consisting of compensatory damages and punitive damages in the

 amount to be established at trial, and attorneys’ fees and costs.

                                        COUNT II
                               Defendants Wade and Watkins
                               State Law – Gross Negligence

        68.     Plaintiff incorporates paragraphs 1 through 67 as if fully set forth herein.

        69.     While incarcerated at the County Jail, Mr. Hunter was reliant on the care of

 Defendant Wade and his deputies, and specifically Deputy Watkins, to monitor him while

 he was suffering from a mental health condition and while housed in mental health

 observation housing. These Defendants had a duty to exercise reasonable care with regard

 to Mr. Hunter while he was confined in the County Jail. These Defendants had specific

 duties to reasonably ensure that Mr. Hunter was not subject to unnecessary suffering and

 that he had reasonable access and attention to his serious mental health needs.

        70.     In fact, the primary need that Mr. Hunter had was the need for observation.

 Deputy Watkins primary responsibility to Mr. Hunter was to observe him. Deputy Watkins

 completely failed to do so.

        71.      By failing to conduct any security rounds or to take any actions at all for

 five hours, Defendant Watkins acted with willful and wanton disregard to Mr. Hunter’s




                                                                                 13 | C a r t e r
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 14 of 15 PageID# 14




 safety and was otherwise grossly negligent in monitoring Mr. Hunter and addressing his

 serious medical needs.

        72.     Defendant Watkins was grossly negligent in completely failing to ensure

 that Mr. Hunter was being physically monitored according to the orders of mental health

 staff. Defendant Watkins willfully and wantonly failed to monitor Mr. Hunter and failed to

 make physical security checks as required by state law and jail procedure.

        73.     As a direct and proximate result of Defendant Watkins’ willful and wanton

 failure to appropriately monitor Mr. Hunter, his suicide attempt was unobserved and his

 rescue was delayed long enough for him to die.

        74.     As Defendant Watkins’ omissions occurred in the course and scope of his

 employment with Defendant Wade, Defendant Wade is vicariously liable for his gross

 negligence and the resulting harm under the doctrine of respondent superior.

        WHEREFORE, based upon the foregoing, Plaintiff demands judgment against

 Defendants, jointly and severally, in an amount in excess of $1,500,000, for compensatory

 damages, together with costs incurred in the pursuit of just resolution to this matter,

 prejudgment and post-judgment interest, and attorneys’ fees.

        WHEREFORE, the Defendants’ conduct, having been so indifferent, willful,

 wanton, and/or reckless as to evince a conscious disregard for the rights of others, Plaintiff

 demands the award of punitive damages against Defendants, jointly and severally, in a just

 amount to be established at trial, together with prejudgment and post-judgment interest,

 and allowable costs incurred.

        WHEREFORE, Plaintiff seeks such further and additional relief as this Court

 deems just and proper.



                                                                                 14 | C a r t e r
Case 3:21-cv-00445-HEH Document 1 Filed 07/12/21 Page 15 of 15 PageID# 15




 TRIAL BY JURY IS DEMANDED.

 Respectfully filed,

 ANGELA CARTER
 ADMINISTRATRIX of
 the ESTATE OF TRAVIS HUNTER

 _____________/s/______________
 Seth R. Carroll (VSB No. 74745)
 Commonwealth Law Group, LLC
 3311 West Broad Street
 Richmond, VA 23230
 Phone: (804) 999-9999
 Facsimile: (866) 238-6415
 scarroll@hurtinva.com


 ___________/s/________________
 Jonathan E. Halperin, Esq. (VSB No. 32698)
 Andrew Lucchetti, Esq. (VSB No. 86631)
 Halperin Law Center, LLC
 4435 Waterfront Drive, Ste. 100
 Glen Allen, VA 23060
 Phone: (804) 527-0100
 Facsimile: (804) 597-0209
 jonathan@hlc.com
 andrew@hlc.com
 Counsel for Plaintiff




                                                             15 | C a r t e r
